*595[In each action] Motion for leave to *596appeal as a poor person granted to the extent and on the terms and conditions contained in the order of this court. Anthony F. Marra, Esq. of 100 Centre Street, New York, New York is assigned as counsel for the appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, Stevens and Eager, JJ. [Same decision.] Concur—- Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ. [Same decision.] Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.